Filed 5/13/14 In re Guillermo D. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re GUILLERMO D., et al., Persons                                  B252605
Coming Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK95523)

Y.N.,

         Appellant,

v.

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Respondent.




         APPEAL from an order of the Superior Court of Los Angeles County, Carlos E.
Vasquez, Judge. Affirmed.
         Linda Rehm, under appointment by the Court of Appeal, for Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Kristine P. Miles, Deputy County Counsel for Respondent.
       In this dependency proceeding, the juvenile court ordered that the visits between
Y.N. (mother) and her three small children be monitored. Mother appeals the order as an
abuse of discretion. We see no error, and so affirm the order.


                   FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Department of Children and Family
Services (DCFS) in September 2012 after mother took nine-month old Angie P. to the
emergency room for treatment when she noticed a bump on the side of the child’s head.
Angie had sustained a skull fracture and a possible broken rib. Mother claimed the child
fell from the bed a month earlier, but gave inconsistent accounts of the incident. Angie’s
attending physician stated that mother’s explanation of how Angie sustained her injuries
was not consistent with the child’s injuries.
       DCFS took Angie and her siblings, Guillermo D. (born 2007) and Daniela D.
(born 2009) into protective custody, and filed a Welfare and Institutions Code1
section 300 petition under subdivisions (a), (b), (e), and (j). The petition alleged, among
other things, that Angie had suffered a left parietal skull fracture, intracranial bleeding to
the brain, and a fracture of her left anterior 7th rib; mother’s explanation was inconsistent
with the child’s injuries; the injuries were consistent with non-accidental trauma; such
injuries would ordinarily not occur except as the result of deliberate, unreasonable, or
neglectful acts by the child’s mother; mother failed to obtain timely necessary medical
treatment for Angie; and the foregoing acts placed the children at risk of harm.
       At the detention hearing on September 18, 2012, the court found a prima facie
case for detaining the children. The court ordered monitored visits for mother no less
than four hours per week. The court also ordered monitored visits for Angie’s father,
Angel P. The children were placed in the foster home of Consuelo H.
       In the report prepared for the jurisdiction/disposition hearing, DCFS recommended
that the children remain in suitable placement; it reasoned that it would be detrimental for

1
       Further statutory references are to this code.

                                                2
the children to reside with mother given the nature of Angie’s injuries and the children’s
young ages. DCFS also recommended that mother and Angel P. receive reunification
services, and that visitation remain monitored with discretion given to DCFS to liberalize
visits.
          In a Last Minute Information report filed October 19, 2012, DCFS reported on the
social worker’s recent visit to the children’s foster home. Daniela and Guillermo
disclosed to both the social worker and the foster mother that mother would hit them with
a hanger and that Angel P. would hit them with a belt. The foster mother remarked that
when the children were first placed with her, they had bruises on their backs that
appeared to be from a belt. DCFS filed a first amended petition to include physical abuse
allegations and mother’s failure to provide adequate supervision of Angie. The court
ordered the children to remain detained, found Angel P. to be Angie’s presumed father,
ordered DCFS to submit a completed due diligence for Guillermo D., and continued the
hearing to November 27, 2012.
          At a trial setting hearing on January 11, 2013, Guillermo D. was present and found
by the court to be Guillermo and Daniela’s presumed father. The court ordered that he be
provided monitored visits.
          The adjudication hearing was set for May 1, 2013. A Last Minute Information
filed April 29, 2013 indicated that the parents had consistently visited the children, who
enjoyed the visits. Mother was appropriate with the children, and the foster mother had
no concerns regarding any of the parents’ behavior during the visits. DCFS
recommended continued family reunification services for mother, with continued
monitored visits for mother and Angel P. DCFS also recommended that Guillermo and
Daniela be released to Guillermo D., a non-offending parent who had expressed an
interest in caring for the children.
          At the May 1 adjudication, mother pled no contest to the allegations in the
amended section 300 petition. The court sustained the petition under subdivision (b),
specifically based on Angie’s suffering from a left parietal skull fracture due to the


                                               3
mother’s insufficient supervision and mother and Angel P.’s inappropriate, excessive
physical discipline of Guillermo and Daniela by the use of a hanger and a belt.
       Guillermo and Daniela were ordered to be placed with their father, who was to be
provided with family maintenance services. Angie continued in her foster placement.
Reunification services were ordered for mother, as were unmonitored visits for mother
with the children in a public setting for no more than two hours at a time, with DCFS
given discretion to liberalize.
       In the Status Review Report for the October 30, 2013 hearing, the social worker
reported that Guillermo and Daniela continued to reside with their father, who complied
with court-ordered programs but struggled to address Guillermo’s defiant behavior.
Daniela also had a difficult adjustment, but was doing well in Guillermo D.’s care. Angie
was doing well in her foster home and was very attached to her foster parents. Mother
was compliant with her case plan, attending a parenting program and individual therapy,
and consistently visiting the children. Mother’s therapist submitted a progress report
stating that mother was doing everything that was required in order to get her children
back. Mother had benefited from individual therapy and learned parent-child
communication skills in a manner that fostered better understanding of the children’s
behaviors and contributed to their well-being. She took responsibility for not having
been able to protect Angie, and dedicated herself to making the best of all of her
reunification service programs.
       However, the social worker noted that on October 1, DCFS received a referral
alleging physical abuse towards Daniela, who had a one-inch laceration above her right
eye and three one-inch abrasions on her neck. Daniela and Guillermo told the social
worker and the police that mother had grabbed and scratched Daniela on the neck
because she was misbehaving during a September 28, 2013 visit. The children gave
different accounts of the injuries. Mother had sought assistance from her attorney, her
parenting instructor, and Angie’s foster mother to bring the matter to DCFS’s attention.
In a Team Decision Meeting convened after this incident, the parties decided that


                                             4
mother’s visits would revert to monitored until the October 30 hearing, and that
Guillermo and Daniela would remain with their father.
        On October 30, 2013, the court held the hearing under section 463 for Guillermo
and Daniela, and under section 366.21, subdivision (e) for Angie. DCFS recommended
that mother continue to receive reunification services and that her visits be monitored. It
also recommended that Angie be returned to her father Angel P., and that family
maintenance services be provided to both fathers.
        The court ordered that Angie be placed in home-of-parent father with family
maintenance services. The court ordered “family enhancement” services for mother and
continued jurisdiction over the case. As to Guillermo and Daniela, the court also found
that continued jurisdiction was necessary, as the conditions justifying jurisdiction
continued and Guillermo D. needed to complete his case plan. The court ordered
continued reunification services for mother. Although mother requested that her visits
remain unmonitored, the court ordered monitored visits.
        Mother timely filed a notice of appeal, challenging the court’s visitation order.


                                       DISCUSSION
        Mother’s sole challenge to the juvenile court orders is the proviso that her visits
with the children be monitored. A visitation order is reviewed for abuse of discretion.
(Bridget A. v. Superior Court (2007) 148 Cal. App. 4th 285, 300.) A juvenile court is
afforded great discretion in deciding issues relating to parent-child visitation, and a
reviewing court will not disturb such discretion on appeal unless the juvenile court has
exceeded the bounds of reason. (In re S.H. (2011) 197 Cal. App. 4th 1542, 1557-1558.) A
court abuses its discretion when it makes a determination that is “‘arbitrary, capricious, or
patently absurd.’” (In re Mark V. (1986) 177 Cal. App. 3d 754, 759, quoting In re
Geoffrey G. (1979) 98 Cal. App. 3d 412, 421.) “When two or more inferences can
reasonably be deduced from the facts, the reviewing court has no authority to substitute
its decision for that of the trial court.” (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-
319.)

                                              5
       Here, the juvenile court took jurisdiction of the three minors due to mother’s
failure to adequately supervise her infant, and her inappropriate physical discipline of the
two older children. Based on her progress during the reunification period, mother’s visits
had been changed from monitored to unmonitored. However, five months after mother
commenced unmonitored visits, Daniela received injuries which she reported were
inflicted by mother grabbing and scratching her on the neck because she was
misbehaving during a visit. Daniela’s brother, Guillermo, confirmed that mother caused
Daniela’s injuries.
       The court’s decision to proceed cautiously and order monitored visits did not
exceed the bounds of reason. Mother’s history of inappropriate physical discipline of her
young children, coupled with her recent conduct in grabbing and scratching Daniela for
misbehaving during an unmonitored visit, fully support the juvenile court’s order that
mother’s visits be monitored.


                                      DISPOSITION
       The order is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            MINK, J.



We concur:



       MOSK, ACTING P.J.                                 KRIEGLER, J.





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                             6